DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“…unit configured to notify…”, “…unit configured to perform…”, “…unit configured to generate… “, “…unit configured to wirelessly transmit”, “…unit configured to select…”, “…unit compares …”,  “…unit transfers …”,  “…unit generates…”,  in claims 8, 9, 10, 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 first recites “generate first identification information…” in line 8, then recites “generate the first identification information…” in lines 18-19. It is not clear if both “first identification information” generated from the relay and “the first identification information” from the second station are referring the same “first identification information” from the second station.  The same issue for “second identification information” from the second station and “second identification information” from the second station.
The same issue are repeated in claims 14- 15.
The rest of depending claims 9-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, for the same reasons, by virtue of their dependency of independent claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20130223227 A1)  in view of OHTA ( US 20160337924 A1).
Regarding claim 8, Li discloses:
A wireless communication system comprising: a master base station; one or more secondary base stations; and a relay communication device configured to relay communication between the master base station and the secondary base stations ( Fig 2, [0080]-[0081], communication system having macro station, femto station, relay station),
wherein the relay communication device includes, 
a destination control unit configured to notify the secondary base stations of system information used to generate first identification information for specifying wireless access networks that the secondary base stations use for wireless communication with a terminal ( Fig 3, [0104], [0145],  femto identifiers CSG-ID), and 
a transfer path control unit configured to perform processing of transferring a signal received from the master base station to one of the secondary base stations in accordance with the first identification information or the second identification information set in the signal ( Fig 2, [0027]- [0031], communication between master/relay/femto), 
each of the secondary base stations includes
a first identification information generation unit configured to generate the first identification information on the basis of the system information provided in the notification from the relay communication device ( [0174], [0228], system information with PLMN ID, Cell ID),
a wireless access communication function unit configured to wirelessly transmit, to the terminal, a signal in which the first identification information is set and the signal transferred from the relay communication device and directed to the terminal ( Fig 10,[0145]-[0151], UE with CSG-ID) , and 
the master base station includes 
a transmission unit configured to select one of the secondary base stations to communicate with the terminal among the secondary base stations in the first identification information wirelessly received from the terminal, set the first identification information of the selected secondary base station in the signal directed to the secondary base station, transmit the signal to the relay communication device ( [0145]-[0151], macro with CSG ID).
Li  does not explicitly disclose:
a second identification information notification unit configured to notifying the master base station of second identification information for specifying wireless resources, utilization of which is permitted by the secondary base stations, a second identification information notification unit configured to notify the master base station of the second identification information of the wireless resources, the utilization of which is permitted, via the relay communication device, set the second identification information of the selected secondary base station in the signal directed to the terminal, and transmit the signal to the relay communication device.
However, the teaching of a second identification information notification unit configured to notifying the master base station of second identification information for specifying wireless resources, utilization of which is permitted by the secondary base stations, a second identification information notification unit configured to notify the master base station of the second identification information of the wireless resources, the utilization of which is permitted, via the relay communication device, set the second identification information of the selected secondary base station in the signal directed to the terminal, and transmit the signal to the relay communication device is well known in the art as evidenced by OHTA.
OHTA discloses:
a second identification information notification unit configured to notifying the master base station of second identification information for specifying wireless resources, utilization of which is permitted by the secondary base stations ( [0098], [0129], bearer id with small base station).
a second identification information notification unit configured to notify the master base station of the second identification information of the wireless resources, the utilization of which is permitted, via the relay communication device ( [0140]-[0141], E-RAB ID with small base station).
set the second identification information of the selected secondary base station in the signal directed to the terminal, and transmit the signal to the relay communication device ( [0124]-[0125], E-RAB ID setup).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of OHTA as mentioned above as a modification to Lee, such that the combination would allow to use E-RAB ID with base stations, in order to specify communication resource.
Regarding claim 11,  Li  as modified by OHTA discloses  all the features with respect to parent claim 8 as outlined above.
wherein the relay communication device and the secondary base stations are connected wirelessly or via an optical fiber or a logical line ( Li, Fig 2-3,  [0086]-[0087], wireless interface with base station).
Regarding claim 12,  Li  as modified by OHTA discloses  all the features with respect to parent claim 8 as outlined above.
wherein the master base station receives information of quality of wireless connection to the secondary base stations specified by the first identification information from the terminal ( Li, [0120], signal quality).
Regarding claim 13,  Li  as modified by OHTA discloses  all the features with respect to parent claim 8 as outlined above.
wherein the first identification information includes information of service providers of the secondary base stations ( Li, [0113], PLMN ID with service provider).

Claim 14 is the apparatus claim corresponding to system claim 8 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 8 respectively above.
Claim 15 is the method claim corresponding to system claim 8 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 8 respectively above.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, with condition of 112(b) issues to be resulted. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein the transfer path control unit compares the first identification information set in the signal received from the master base station with the first identification information generated using the system information, and in a case in which the first identification information set in the signal received from the master base station matches with the first identification information generated using the system information, the transfer path control unit transfers the signal to the secondary base station in accordance with the first identification information”.
Claim 10, the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “ wherein the destination control unit generates the system information of the secondary base stations on the basis of information used for communication between the relay communication device and the secondary base stations”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461